Exhibit 10.1
WRIGHT MEDICAL GROUP, INC.
2010 EXECUTIVE PERFORMANCE INCENTIVE PLAN
ARTICLE I.
GENERAL PROVISIONS
     1.1. Objectives of the Plan. The primary objectives of the Plan are to
attract, retain, recognize, engage, motivate and reward Executives by providing
them with the opportunity to earn competitive compensation directly linked to
the Company’s performance.
     1.2. Definitions. The following capitalized terms used in the Plan have the
respective meanings set forth in this Section:
          (a) “Award” shall mean a payment made under the Plan.
          (b) “Basis for Award Calculation” shall mean the base salary in effect
at the end of the quarter or Performance Year, prorated to cover the period
under consideration, plus any lump sum merit increases that may have been
granted during the Performance Year, prorated to cover the period under
consideration. All other compensatory incentives, premiums, bonuses or payments
of any kind shall be excluded from the Basis for Award Calculation.
          (c) “Board” shall mean the Board of Directors of the Company.
          (d) “Code” shall mean the Internal Revenue Code of 1986, as amended,
or any successor thereto.
          (e) “Committee” shall mean the Compensation Committee of the Board or
any other committee appointed by the Board which is composed solely of outside
directors as defined under the Code and the regulations promulgated thereunder.
          (f) “Company” shall mean Wright Medical Group, Inc.
          (g) “Disability” shall mean the complete and permanent inability by
reason of illness or accident to perform the duties of the occupation at which a
Participant was employed or served when such disability commenced, as determined
by the Committee based upon medical evidence acceptable to it.
          (h) “Effective Date” shall mean the date March 20, 2010.
          (i) “Executive” means any person who is legally employed by the
Company or its Related Entities and who has been designated an officer of the
Company or its Related Entities by the board of directors of such entity.
          (j) “Participant” means a regular full-time or part-time Executive who
is eligible to participate in the Plan as set forth in Article II.
          (k) “Performance Year” means a calendar year, beginning on January 1
of each year.
          (l) “Plan” means this 2010 Executive Performance Incentive Plan, as
set forth herein and as may be amended from time to time.





--------------------------------------------------------------------------------



 



          (m) “Related Entity” shall mean, when referring to a subsidiary, any
business entity (other than the Company) which is in an unbroken chain of
entities ending with the Company, if stock or voting interests possessing 50% or
more of the total combined voting power of all classes of stock or other
ownership interests of each of the entities other than the Company is owned by
one of the other entities in such chain and, when referring to a parent entity,
the term “Related Entity” shall mean any entity in an unbroken chain of entities
ending with the Company if each of the entities other than the Company owns
stock or other ownership interests possessing 50% or more of the total combined
voting power of all classes of stock (or other ownership interests) in one of
the other entities in such chain.
ARTICLE II.
ADMINISTRATION, ELIGIBILITY AND PARTICIPATION
     2.1. General Administration. The Plan shall be administered and interpreted
by the Committee. Any determination made by the Committee under the Plan shall
be final and conclusive. The Committee may employ such legal counsel,
consultants and agents (including counsel or agents who are employees of the
Company or a Related Entity) as it may deem desirable for the administration of
the Plan and may rely upon any opinion received from any such counsel or
consultant or agent and any computation received from such consultant or agent.
All expenses incurred in the administration of the Plan, including, without
limitation, for the engagement of any counsel, consultant or agent, shall be
paid by the Company.
     2.2. Performance Objectives. The Committee shall establish the performance
objectives for each Performance Year in accordance with Article III for such
financial performance measures as the Committee determines and shall determine
the time periods (e.g., quarterly or full-year) for which performance goals
shall be measured. The Committee, or its designee, shall communicate performance
goals, financial performance measures, the relative weighting of each measure,
and the performance minimum threshold, target bonus and maximum bonus to each
Participant. Notwithstanding the foregoing, the weighting of measures of cash
flow shall not be greater than the weighting of measures of net income.
     2.3. Eligibility. The Committee shall have the sole and absolute authority
to designate actual Participants. At a minimum, a Participant shall be a regular
full-time or part-time Executive who meets all of the following criteria:
          (a) Participant must be employed by the Company or a Related Entity
for at least three (3) months during the Performance Year with a hire date on or
prior to September 30 and must be an employee on December 31 of the Performance
Year;
          (b) Participant must have met minimum job expectations and have
performed satisfactorily, as determined by the Participant’s manager/supervisor
in conjunction with the Company’s Human Resource Department;
          (c) Subject to Section 5.2, the Participant must not have participated
in another formal non-equity incentive plan during the same period in the
Performance Year; and
          (d) Participant must be employed in the United States, Canada or in a
European country in the business unit designated by the Company as “EMEA.”
     2.4. Participation. Participation in one Performance Year does not
constitute a right to continue or participate in succeeding Performance Years.

2



--------------------------------------------------------------------------------



 



ARTICLE III.
SETTING, DETERMINATION AND CALCULATION OF AWARDS
     3.1. Setting of Performance Goals. Within ninety (90) days of the start of
each Performance Year, but no case, later than the date which is 25% of the
period being measured, the Committee shall establish performance goals for all
applicable periods during the Performance Year. The performance goals shall be
based upon performance measures such as sales revenue, operating income before
or after taxes, net income before or after taxes, net income before securities
transactions, net or operating income excluding non-recurring charges, return on
assets, return on equity, return on capital, market share, earnings per share,
cash flow, revenue, revenue growth, expenses, stock price, dividends, total
stockholder return, price/earnings ratio, market capitalization, book value,
product quality, customer retention, unit sales, strategic business objectives
or any other performance measure deemed appropriate by the Committee in its
discretion.
     3.2. Determination of the Awards. The Committee may grant, terminate,
decrease, reduce or eliminate Awards as it may determine during the Performance
Year; provided, however, that the Committee shall not take action to terminate,
decrease, reduce or eliminate Awards after the conclusion of the Performance
Year to which the determination relates.
     3.3. Target Performance Bonus. The Committee shall determine a target
performance bonus, stated as a percentage of base pay, for each Participant. The
target performance bonus shall represent the Award that the Participant will
receive if all performance goals for each performance measure are met or
exceeded.
     3.4. Minimum Performance Thresholds. The Committee shall determine minimum
performance thresholds for each of the performance measures. Partial payments of
the target performance bonus shall only be paid if the minimum performance
thresholds are achieved. A Participant shall not be paid for performance below
the minimum performance threshold of any component of an Award. Further, if a
Participant does not maintain an acceptable level of overall performance, the
Participant may, at the sole discretion of the Committee, be suspended from the
Plan.
     3.5. Maximum Performance Bonus. If the performance goals for a Performance
Year are exceeded, the Committee may pay additional bonus in excess of the
target performance bonus; provided however, that no Participant shall be paid an
amount that exceeds twice the target performance bonus unless otherwise
determined by the Committee and in no event shall any payment to any individual
under this Plan exceed $1,500,000 for any Performance Year.
     3.6. Basis for Award Calculation. Based on the terms of the Plan, the
Committee shall determine in its sole discretion the Awards to be made. Awards
shall be calculated based on the Participant’s Basis for Award Calculation and
shall be expressed as a percentage of the Participant’s Basis for Award
Calculation.
     3.7. Payout Matrices. Awards will be prorated for each component of the
Plan between the minimum performance threshold and the target performance goal
and between the target performance goal and the maximum performance bonus.
ARTICLE IV.
TIMING, CERTIFICATION, CALCULATION AND PAYMENT OF AWARDS
     4.1. Timing of Awards. Award payments under the Plan based on quarterly
financial results of the first, second or third quarter shall be paid in the
following calendar quarter. Awards under the Plan based on the financial results
of the fourth quarter and for the entire Performance Year shall be made after

3



--------------------------------------------------------------------------------



 



the end of the Performance Year and will include make-up awards and
overachievement awards based on the full year financial results. Payments based
on quarterly financial results of the first, second or third quarter each shall
not exceed twenty percent (20%) of a Participant’s target bonus for the entire
Performance Year.
     4.2. Certification of Results. Financial results will be determined as soon
as practicable after the end of each quarter and the end of the Performance
Year. The Committee shall review, approve and certify payments for each quarter
and for the fourth quarter/full Performance Year Awards.
     4.3. Grant of Awards. No Award shall be inconsistent with the terms of the
Plan or fail to satisfy the requirements of applicable law. Each Award shall
relate to a specific designated Performance Year.
     4.4. Payment. Except as otherwise provided for hereunder, payment of any
Award determined under Article III shall be made to each Participant as soon as
practicable after the Committee certifies that one or more of the applicable
performance objectives have been attained and the Award. Delivery of the
approved Awards must occur on or prior to March 15 of the calendar year
following the Performance Year for which Awards are to be made. All Awards
hereunder shall be paid in cash.
ARTICLE V.
EMPLOYMENT STATUS CHANGES
     5.1. New Hires. All eligible Executives newly hired on or prior to
September 30th of a Performance Year will have their Awards prorated for the
period of participation in the Plan. Awards granted to such newly hired
Executives shall not be based upon performance measures achieved under the Plan
prior to the date of hire.
     5.2. Transfer. Executives who transfer within the Company or its Related
Entities to or from another non-equity incentive plan or business unit
performance measures during the Performance Year will be eligible for an Award
under the Plan on a prorated basis, provided that all eligibility requirements
are met. Awards granted to such transferred Executives shall not be based upon
performance measures achieved under the Plan prior to the date of transfer.
     5.3. Prorated Award. An Award will be prorated, and paid, if a Participant
meets all other eligibility requirements during the Performance Year but is not
a regular, active Executive on December 31 of the Performance Year due to one of
the following reasons:
          (a) Participant leaves his or her position due to a Disability; or
          (b) Participant dies during a Performance Year (the prorated Award, if
any, will be paid to the Participant’s estate); or
          (c) Participant takes a military leave during the Performance Year.
     5.4. Termination of Employment. Unless otherwise determined by the
Committee, a Participant shall not be entitled to any payment hereunder with
respect to a Performance Year in the event of the termination of the
Participant’s employment with the Company and its Related Entities for any
reason prior to the last day of the applicable quarter or Performance Year.

4



--------------------------------------------------------------------------------



 



ARTICLE VI.
MISCELLANEOUS MATTERS
     6.1. Term of the Plan. The Plan became effective on March 20, 2010, the
date on which it was adopted by the Compensation Committee (the “Effective
Date”). The Plan shall expire on May 13, 2015.
     6.2. Amendment. The Board or the Committee may at any time amend, suspend,
discontinue or terminate the Plan; provided, however, that no such amendment,
suspension, discontinuance or termination shall adversely affect any then
existing rights of any Participant in any respect of any Performance Year that
has already begun.
     6.3. Claim to Awards and Employment Rights. Neither the Plan nor any action
taken hereunder shall be construed as giving any Participant any right to be
retained in the employ or service of the Company or any Related Entity. There is
no obligation for uniformity of treatment of Participants. The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not the Participants are similarly situated).
     6.4. No Liability of Committee Members. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by such
member or on his behalf in his capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Committee and each other employee, officer or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or willful bad
faith; provided, however, that approval of the Board shall be required for the
payment of any amount in settlement of a claim against any such person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
certificate of incorporation or bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.
     6.5. No Limitation on Corporate Actions. Nothing in this Plan shall be
construed to prevent the Company or any of its Related Entities from taking any
corporate action which is deemed by it to be appropriate or in its best
interest, whether or not such action would have any adverse effect on any Awards
made under the Plan. No employee or other person shall have any claim against
the Company or any Related Entity as a result of any such action.
     6.6. Non-transferability. A Participant’s rights and interest under the
Plan, including amounts payable, may not be sold, assigned, donated, or
transferred or otherwise disposed of, mortgaged, pledged or encumbered except,
in the event of a Participant’s death, to a designated beneficiary to the extent
permitted by the Plan, or in the absence of such designation, by will or the
laws of descent and distribution.
     6.7. Tax Withholding. Notwithstanding any other provision of the Plan, the
Company or any Related Entity, as appropriate, shall have the right to deduct
from all Awards an amount necessary to satisfy all Federal, state or local taxes
as required by law to be withheld with respect to such Awards.
     6.8. Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.
     6.9. Governing Law. The Plan shall be governed by and construed in
accordance with the internal laws of the State of Delaware without regard to the
principles of conflicts of law thereof.

5



--------------------------------------------------------------------------------



 



     6.10. Other Compensation Plans. The Plan shall not affect any other
compensation plan in effect for the Company, nor shall the Plan preclude the
Company from establishing any other forms of compensation for Executives of the
Company.
     6.11. Effect of Section 162(m) of the Code. Upon approval of the Plan by
the Stockholders of the Company, the Plan and all Awards issued hereunder, are
intended to be performance-based compensation exempt from the application of
Section 162(m) of the Code, which restricts under certain circumstances the
Federal income tax deduction for compensation paid by a public company to named
executives in excess of $1 million per year. The Committee may, without
stockholder approval, amend the Plan retroactively and/or prospectively to the
extent it determines necessary in order to comply with any subsequent
clarification of Section 162(m) of the Code required to preserve the Company’s
Federal income tax deduction for compensation paid pursuant to the Plan. To the
extent that the Committee determines as of the payout date of an Award that the
Award is intended to comply with Section 162(m) of the Code, such Award shall
not be effective until any stockholder approval required under Section 162(m) of
the Code to provide a full Federal income tax deduction has been obtained.
     6.12. Compliance with Section 409A. This Plan shall at all times be
administered and the provisions of this Plan shall be interpreted consistent
with the requirements of Section 409A of the Code and any and all regulations
thereunder, including such regulations as may be promulgated after the effective
date of this Plan.
     IN WITNESS WHEREOF, the undersigned has caused the Plan to be executed on
behalf of the Company as of March 20, 2010.

            WRIGHT MEDICAL GROUP, INC.
      By:   /s/ Gary D. Henley         Gary D. Henley        President and Chief
Executive Officer     

6